896 F.2d 1369
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Andrew D. MIELKE, Plaintiff-Appellant,v.ANR FREIGHT SYSTEM, INC., Defendant-Appellee.
No. 89-1734.
United States Court of Appeals, Sixth Circuit.
March 1, 1990.

Before KEITH and KRUPANSKY, Circuit Judges, and ENGEL, Senior Circuit Judge.
PER CURIAM:


1
In this wrongful termination of employment action, plaintiff Andrew D. Mielke appeals from the order of the district court granting summary judgment in favor of defendant ANR Freight System, Inc. Mielke v. ANR Freight System, Inc., No. 88-CV--40080-FL, slip op.  (E.D.Mich. June 9, 1989).


2
After careful consideration of the record, the briefs submitted and the arguments of counsel, we find no error in the opinion and order of the Honorable Stewart A. Newblatt of the United States District Court for the Eastern District of Michigan.


3
Accordingly, we hereby AFFIRM on the basis of the district court's opinion and order entered June 9, 1989.